DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-15 of U.S. Patent No. 10367021. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 14 of US 10367021 is a narrower version of claim 1.
Claim 14 of US 10367021 also read on claim 2.
Claim 14 of US 10367021 also read on claim 3 (lower portion corresponds to second dielectric layer in claim 14 of 10367021 while upper portion corresponds to the grid of claim 14 of 10367021).
Claims 12-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 of U.S. Patent No. 10367021. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 12-16 read on claim 4 of US 10367021.
Claims 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10367021. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 17-18 read on claim 1 of US 10367021.
Claim 19 reads on claim 2 of US 10367021.
Claim 20 reads on claim 3 of US 10367021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites ‘farthest from the semiconductor substrate” in line 7.  It is unclear what “farthest” means in this context.  Typically, “farthest” implies a comparison among several elements.  Among the elements disclosed in the specification, see Fig. 1, the lens 140 is not the farthest element away from the substrate. So, the conventional meaning of the word is not correct here.  For the purpose of examination, it is interpreted that the limitation automatically satisfies for all configuration possible. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 6, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura et al. (US 2012/0267743 A1).
Regarding claim 1, Nakamura teaches an image sensor device (device 5 with a pixel portion 500 as shown in Fig. 10), comprising: 
a semiconductor substrate (501 including 505a); 
a plurality of photo sensitive regions (photodiode 502) in the semiconductor substrate; 
a dielectric layer (516) on a backside surface (top surface of 501) of the semiconductor substrate facing away (the top surface of the substrate is facing upward which is away from the photodiodes 502 since photodiode 502 are below this top surface) from the plurality of photo sensitive regions; 
a grid structure (portions of 505b, 505c and 505d where the wires 504a/b are and partition walls 509) on a backside surface (top surface of 516) of the dielectric layer partition wall 509) spaced from each other; and 
a plurality of convex dielectric lenses (lens 510c) alternately arranged with the plurality of grid lines of the grid structure on the backside surface of the dielectric layer, apexes (top of the convex surface of 510c) of the plurality of convex dielectric lenses being lower than top ends (top surface of partition wall 509) of the plurality of grid lines of the grid structure.  
Regarding claim 3, Nakamura teaches all the limitations of the image sensor device of claim 1, and also teaches wherein each of the plurality of grid lines comprises a lower portion (505b, 505c and 505d in Fig. 10 of Nakamura) and an upper portion (partition wall 509 in Fig. 10 of Nakamura) over the lower portion, and the lower portion is made of a different material than the upper portion (as described in [0105] and [0117] of Nakamura).  
Regarding claim 4, Nakamura teaches all the limitations of the image sensor device of claim 3, and also teaches wherein the lower portion of each of the plurality of grid lines has a refractive index lower than a refractive index of the dielectric layer (refractive index of TEOS is about 1.4 to 1.5, see [0117] of Nakamura, while that of silicon nitride is around 1.9-2).  
Regarding claim 6, Nakamura teaches all the limitations of the image sensor device of claim 3, and also teaches wherein the lower portion and the upper portion of one of the plurality of grid lines form an interface lower than the apexes of the plurality of convex dielectric lenses (as shown in Fig. 10 of Nakamura).  

Regarding claim 17, Nakamura teaches an image sensor device (device 5 with a pixel portion 500 as shown in Fig. 10), comprising: 
a semiconductor substrate (501 including 505a); 
a plurality of photo sensitive regions in the semiconductor substrate; 
a layer of a first dielectric material (silicon nitride etch stop layer 516, as described in [0104] of Nakamura) on a backside surface (top surface of 505a) of the semiconductor substrate farthest from the plurality of photo sensitive regions; 
a plurality of convex dielectric lenses (510c) on a backside surface (top surface of 516) of the layer of the first dielectric material farthest from the semiconductor substrate; 
a lower grid structure (portions of 505b, 505c and 505d where the wires 504a/b are) on the backside surface of the layer of the first dielectric material, the lower grid structure comprising a plurality of lower grid lines alternately arranged with the plurality of convex dielectric lenses from a cross-sectional view (see Fig. 10 of Nakamura), the plurality of lower grid lines being formed of a second dielectric material (silicon oxide, as stated in [0105] of Nakamura) having a lower refractive index than the first dielectric material (refractive index of silicon oxide is lower than that of silicon nitride); and 
20an upper grid structure (partition 509) having a plurality of upper grid lines respectively over the plurality of lower grid lines of the lower grid structure from the cross-sectional view (see Fig. 10 of Nakamura).
Regarding claim 19, Nakamura teaches all the limitations of the image sensor device of claim 17, and further comprising: a dielectric structure (506-507 in Fig. 10 of Nakamura) wrapping around each of the plurality of upper grid lines and the plurality of lower grid lines.  

Claims 12-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sekine (US 2015/0109501 A1).
Regarding claim 12, Sekine teaches an image sensor device (image device in Figs. 1A-B of Sekine with method of forming shown in Figs. 3A-3C), comprising: 
a semiconductor substrate (silicon substrate SUB); 
a plurality of photo sensitive regions (PD regions) in the semiconductor substrate; 
a first dielectric layer (60 in Fig. 3B) on a backside surface (top surface of SUB) of the semiconductor substrate facing away from the plurality of photo sensitive regions; 
a plurality of convex dielectric lenses (40) on a backside surface of the first dielectric layer facing away from the semiconductor substrate; 
a dielectric structure (30) over convex sides of the plurality of convex dielectric lenses; 
a layer of color filters (color filter layer in Fig. 1B of Sekine) on a backside surface (top surface of 30) of the dielectric structure facing away from the plurality of convex dielectric lenses; and 
a plurality of micro-lenses (ML in Fig. 1B of Sekine) on a backside surface (top surface of color filter layer) of the layer of color filters facing away from the dielectric structure, wherein the plurality of micro-lenses respectively overlap the plurality of convex dielectric lenses (as shown in Fig. 1B of Sekine), and each of the plurality of as shown in Fig. 1B of Sekine).  
Regarding claim 13, Sekine teaches all the limitations of the image sensor device of claim 12, and further comprising: a patterned second dielectric layer (50 in Fig. 3B/C of Sekine) on the backside surface of the first dielectric layer, the patterned second dielectric layer having a plurality of portions alternately arranged with plurality of convex dielectric lenses (as shown in Fig. 3B/C of Sekine).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura as applied to claim 19 above, and further in view of Argentar (US 2010/0269886 A1).
Regarding claim 2, Nakamura teaches all the limitations of the image sensor device of claim 1, but does not teach wherein each of the plurality of convex dielectric lenses has a refractive index lower than a refractive index of the dielectric layer.  
Argentar discloses a light concentrator structure (Fig. 1C). The structure comprises of many layers of transparent dielectric layers (130, 140 and 142 in Fig. 1C).  The light enters from upper surface of the structure and exits at the bottom surface (as described in [0055]). The refractive index of these layers increases from the light-entering surface to light-exiting surface (as described in [0055]) in order to refract the light toward the axis of the structure (101).  This effectively increases the light collecting efficiency of the image sensor.
Therefore, it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to have made the refractive index of the convex dielectric lens lower than that of the dielectric layer in order to increase condensing power of the lens.
Regarding claim 20, Nakamura teaches all the limitations of the image sensor device of claim 19, but does not teach wherein the dielectric structure has a lower refractive index than the second dielectric material.
Argentar discloses a light concentrator structure (Fig. 1C). The structure comprises of many layers of transparent dielectric layers (130, 140 and 142 in Fig. 1C).  The light enters from upper surface of the structure and exits at the bottom surface (as described in [0055]). The refractive index of these layers increases from the light-entering surface to light-exiting surface (as described in [0055]) in order to refract the light toward the axis of the structure (101).  This effectively increases the light collecting efficiency of the image sensor.
Therefore, it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to have made the refractive index of the convex dielectric lens lower than that of the first dielectric layer in order to increase condensing power of the lens.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura as applied to claim 3 above, and further in view of Moon (US 2005/0287479 A1).
Regarding claim 5, Nakamura teaches all the limitations of the image sensor device of claim 3, but does not teach wherein the lower portion and the upper portion of one of the plurality of grid lines form an interface level with the apexes of the plurality of convex dielectric lenses.  
Moon teaches an image sensor device with a convex inner lens (240 in Fig. 10 of Moon) surrounded by metal interconnects (234A) encapsulated in dielectric material such as silicon oxide (see [0085] of Moon).  The apex of the convex inner lens is about the same level as the top surface of the dielectric material layer (see Fig. 10 of Moon). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the apexes of the plurality of convex dielectric lenses at about the same level as the top surface of the lower portion of the grid lines in Nakamura, as disclosed in Moon.  The shape of the convex dielectric lens (such as curvature, thickness…) affect the focal length.  So, changing the shape of the lenses in order to obtain proper focus of light to the photodiode is a routine exercise in the art that would not require any innovative steps.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sekine, and further in view of Nakamura (US 2012/0267743 A1).
Regarding claim 14, Sekine teaches all the limitations of the image sensor device of claim 13, but does not teach wherein the patterned second dielectric layer has a refractive index lower than a refractive index of the first dielectric layer.  
40 is a condenser lens in the device ([0028] of Sekine).
Nakamura teaches an image sensor device (Fig. 9 of Nakamura).  The device comprises: a lower grid structure (405 surrounding wiring 403 in Fig. 9 of Nakamura) disposed on the substrate; an upper grid structure (partition wall 409); wherein the refractive index of the convex dielectric lens is greater than that of the lower grid structure (as stated in [0091] of Nakamura, the details of different embodiments are the same except for some change in the shape of the elements.  As stated in [0087] of Nakamura, the convex dielectric lenses are made of silicon nitride while the lower grid structure is made silicon oxide).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the lower grid structure of Sekine and to have formed an upper grid structure as disclosed by Nakamura in order to increase amount of light toward the photodiode and to enhance light collection efficiency of the device.  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sekine, as applied in claim 13 above, and further in view of Masuda (US 2013/0001724 A1).
Regarding claim 15, Sekine teaches all the limitations of the image sensor device of claim 13, but does not teach the image sensor device further comprising: a grid disposed on the patterned second dielectric layer.  
Masuda teaches a grid structure (80 in Fig. 14E of Masuda) that is formed at the boundary parts between the lenses in order to block the light from entering the adjacent pixels.
.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sekine, and further in view of Argentar (US 2010/0269886 A1).
Regarding claim 16, Sekine teaches all the limitations of the image sensor device of claim 12, but does not teach that wherein each of the plurality of convex dielectric lenses has a refractive index lower than a refractive index of the first dielectric layer.  
Sekine indicates that the lens 40 is a condenser lens in the device ([0028] of Sekine).
Argentar discloses a light concentrator structure (Fig. 1C). The structure comprises of many layers of transparent dielectric layers (130, 140 and 142 in Fig. 1C).  The light enters from upper surface of the structure and exits at the bottom surface (as described in [0055]). The refractive index of these layers increases from the light-entering surface to light-exiting surface (as described in [0055]) in order to refract the light toward the axis of the structure (101).  This effectively increases the light collecting efficiency of the image sensor.
Therefore, it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to have made the refractive index of the convex dielectric lens lower than that of the first dielectric layer in order to increase condensing power of the lens.

Claims 1, 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sekine (US 2015/0109501 A1) in view of Masuda (US 2013/0001724 A1).
Regarding claim 1, Sekine teaches an image sensor device (device in Figs. 7A-7C of the imaging apparatus shown in Fig. 2 of Sekine), comprising: 
a semiconductor substrate (silicon substrate SUB); 
a plurality of photo sensitive regions (photodiode PD) in the semiconductor substrate; 
a dielectric layer (protective layer 60) on a backside surface (top surface of substrate SUB) of the semiconductor substrate facing away from the plurality of photo sensitive regions; 
a plurality of convex dielectric lenses (40) alternately arranged with the plurality of grid lines of the grid structure on the backside surface of the dielectric layer.
But Sekine does not teach that the device comprising: a grid structure on a backside surface of the dielectric layer facing away from the semiconductor substrate, the grid structure comprising a plurality of grid lines spaced from each other; and apexes of the plurality of convex dielectric lenses being lower than top ends of the plurality of grid lines of the grid structure.  
Masuda teaches a grid structure (80 in Fig. 14E of Masuda) that is formed at the boundary parts between the lenses in order to block the light from entering the adjacent pixels.
Therefore, it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to have added a grid structure at the 
As incorporated, it would be obvious that the grid structure 80 of Masuda would be formed in grid lines to effectively block the light from adjacent pixels.  As shown in Fig. 14E of Masuda, the apexes of the convex dielectric lenses are lower than top ends of grid lines of grid structure 80.
Regarding claim 8, Sekine in view of Masuda teaches all the limitations of the image sensor device of claim 1, and further comprising: a dielectric structure (30 in Fig. 7C of Sekine) in contact with the apexes of the plurality of convex dielectric lenses, but does not explicitly teach that the dielectric structure having a refractive index lower than a refractive index of each of the plurality of convex dielectric lenses.  
In a different embodiment, Sekine discloses a similar device (Fig. 3A-3C of Sekine).  Sekine teaches that a refractive index of the dielectric structure is lower than a refractive index of each of the plurality of convex dielectric lenses (see [0028] of Sekine).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the refractive index of the dielectric structure to be smaller than that of the convex dielectric lens in order to reduce reflection inside the device and for the lens to have better condensing power.
Regarding claim 9, Sekine in view of Masuda teaches all the limitations of the image sensor device of claim 8, and also teaches wherein the dielectric structure is further in contact with an entirety of a sidewall of each of the plurality of grid lines (as combined in claim 1 above, the dielectric structure of Sekine would be in contact with entire height of grid 80).  
Regarding claim 10, Sekine in view of Masuda teaches all the limitations of the image sensor device of claim 9, and also teaches wherein the dielectric structure is further in contact with an entirety of the top end of each of the plurality of grid lines (as combined in claim 1, it would have been obvious for the grid 80 of Masuda to stay within the dielectric structure 30 of Sekine.  Otherwise, the grid would interfere with the placement of the color filter layer as shown in Fig. 1B of Sekine).  
Regarding claim 11, Sekine in view of Masuda teaches all the limitations of the image sensor device of claim 8, and also teaches wherein the dielectric structure is in contact with an entirety of a convex surface of each of the convex dielectric lenses (as shown in Fig. 1B of Sekine).  

Allowable Subject Matter
Claims 7 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 7, the prior art of record does not disclose or fairly suggest an image sensor device satisfying “wherein the lower portion of each of the plurality of grid lines has a refractive index higher than a refractive index of each of the plurality of convex dielectric lenses” along with other limitations of claim 1.
Regarding claim 18, the prior art of record does not disclose or fairly suggest an image sensor device satisfying “wherein each of the plurality of convex dielectric lenses has a lower refractive index than the second dielectric material” along with other limitations of the claim 17.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Tuan A Hoang/           Examiner, Art Unit 2822